 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JUBAIR AHMAD,

 9                             Petitioner,                Case No. C19-1216-TSZ-MLP

10          v.                                            ORDER GRANTING STIPULATED
                                                          MOTION FOR EXTENSION OF TIME
11   ISRAEL JACQUEZ,

12                             Respondent.

13

14          Finding good cause, the Court GRANTS the parties’ stipulated motion for extension of

15   time (dkt. # 9), ORDERS Petitioner to file his reply brief by October 15, 2019, and directs the

16   Clerk to RE-NOTE respondent’s answer (dkt. # 6) for October 21, 2019, and to send copies of

17   this order to the parties and to the Honorable Thomas S. Zilly.

18          Dated this 3rd day of October, 2019.


                                                          A
19

20                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
21

22

23



     ORDER GRANTING STIPULATED MOTION
     FOR EXTENSION OF TIME - 1
